PER CURIAM:
Jackson Moore appeals the magistrate judge’s order * denying relief on his complaint filed pursuant to 42 U.S.C. §§ 2000e to 2000e-17 (2000) (“Title VII”); 42 U.S.C. §§ 1981 and 1985 (2000); and the Fourteenth Amendment’s Equal Protection Clause. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Moore v. New Hanover County Gov’t, No. CA-03-195-DEV (E.D.N.C. Aug. 13, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C. § 636(c) (2000).